 
Exhibit 10.5
 
TWO-YEAR
CHANGE IN CONTROL AGREEMENT
(BANKLIBERTY)




This AGREEMENT (“Agreement”) is hereby entered into as of July 21, 2006, by and
between BankLiberty (the “Bank”), a federally chartered financial institution,
with its principal offices at 16 West Franklin Street, Liberty, Missouri 64068,
Mark E. Hecker (“Executive”) and Liberty Bancorp, Inc. (the “Company”), a
Missouri-chartered corporation and the holding company of the Bank, as
guarantor.


WHEREAS, the Bank recognizes the importance of Executive to the Bank’s
operations and wishes to protect his position with the Bank in the event of a
change in control of the Bank or the Company for the period provided for in this
Agreement; and


WHEREAS, Executive and the Board of Directors of the Bank desire to enter into
an agreement setting forth the terms and conditions of payments due to Executive
in the event of a change in control and the related rights and obligations of
each of the parties.


NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, it is hereby agreed as follows:



1.
Term of Agreement.



(a) The term of this Agreement shall be (i) the initial term, consisting of the
period commencing on the date of this Agreement (the “Effective Date”) and
ending on the second anniversary of the Effective Date, plus (ii) any and all
extensions of the initial term made pursuant to this Section 1.


(b)  Commencing on the first anniversary of the Effective Date and continuing
each anniversary date thereafter, the Board of Directors of the Bank (the “Board
of Directors”) may extend the term of this Agreement for an additional one (1)
year period beyond the then effective expiration date, provided that Executive
shall not have given at least sixty (60) days’ written notice of his desire that
the term not be extended.


(c) Notwithstanding anything in this Section to the contrary, this Agreement
shall terminate if Executive or the Bank terminates Executive’s employment prior
to a Change in Control.



2.
Change in Control.



(a) Upon the occurrence of a Change in Control of the Company followed at any
time during the term of this Agreement by the termination of Executive’s
employment in accordance with the terms of this Agreement, other than for Cause,
as defined in Section 2(c) of this Agreement, the provisions of Section 3 of
this Agreement shall apply. Upon the occurrence of a Change in Control,
Executive shall have the right to elect to voluntarily terminate his employment
at any time during the term of this Agreement following an event constituting
“Good Reason.”


 
 

--------------------------------------------------------------------------------

 
For purposes of this Section 2, “Good Reason” means, unless Executive has
consented in writing thereto, the occurrence following a Change in Control, of
any of the following:


(i)  the assignment to Executive of any duties materially inconsistent with
Executive’s position, including any material change in status, title, authority,
duties or responsibilities or any other action that results in a material
diminution in such status, title, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and that is remedied by the Bank or Executive’s employer
reasonably promptly after receipt of notice thereof given by the Executive;



(ii)
a reduction by the Bank or Executive’s employer of the Executive’s base salary
in effect immediately prior to the Change in Control;




(iii)
the relocation of the Executive’s office to a location more than fifty (50)
miles from its location as of the date of this Agreement;




(iv)
the taking of any action by the Bank or any of its affiliates or successors that
would materially adversely affect the Executive’s overall compensation and
benefits package, unless such changes to the compensation and benefits package
are made on a non-discriminatory basis to all employees; or




 
(v)
the failure of the Bank or the affiliate of the Bank by which Executive is
employed, or any affiliate that directly or indirectly owns or controls any
affiliate by which Executive is employed, to obtain the assumption in writing of
the Bank’s obligation to perform this Agreement by any successor to all or
substantially all of the assets of the Bank or such affiliate within thirty (30)
days after a reorganization, merger, consolidation, sale or other disposition of
assets of the Bank or such affiliate.

 
(b) For purposes of this Agreement, a “Change in Control” shall be deemed to
occur on the earliest of:



 
(i)
Merger: The Company or the Bank merges into or consolidates with another
corporation, or merges another corporation into the Company or the Bank, and as
a result less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by persons who
were stockholders of the Company immediately before the merger or consolidation.

 
 
2

--------------------------------------------------------------------------------

 
 

(ii)
Acquisition of Significant Share Ownership: There is filed or required to be
filed a report on Schedule 13D or another form or schedule (other than Schedule
13G) required under Sections 13(d) or 14(d) of the Securities Exchange Act of
1934, if the schedule discloses that the filing person or persons acting in
concert has or have become the beneficial owner of 25% or more of a class of the
Company’s voting securities, but this clause (ii) shall not apply to beneficial
ownership of Company voting shares held in a fiduciary capacity by an entity of
which the Company directly or indirectly beneficially owns 50% or more of its
outstanding voting securities.




(iii)
Change in Board Composition: During any period of two consecutive years,
individuals who constitute the Bank’s or the Company’s Board of Directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Company’s or the Bank’s Board of Directors; provided, however,
that for purposes of this clause (iii), each director who is first elected by
the board (or first nominated by the board for election by the stockholders) by
a vote of at least two-thirds (2/3) of the directors who were directors at the
beginning of the two-year period shall be deemed to have also been a director at
the beginning of such period; or




(iv)
Sale of Assets: The Company or the Bank sells to a third party all or
substantially all of its assets.



(c) Executive shall not have the right to receive termination benefits pursuant
to Section 3 hereof upon termination for Cause. The term “Cause” shall mean
termination because of Executive’s personal dishonesty, incompetence, willful
misconduct, any breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule, regulation
(other than traffic violations or similar offenses), final cease and desist
order, or any material breach of any provision of this Agreement. Executive
shall not have the right to receive compensation or other benefits for any
period after termination for Cause. During the period beginning on the date of
the Notice of Termination for Cause pursuant to Section 4 hereof through the
Date of Termination, stock options granted to Executive under any stock option
plan shall not be exercisable nor shall any unvested stock awards granted to
Executive under any stock benefit plan of the Bank, the Company or any
subsidiary or affiliate thereof, vest. At the Date of Termination, such stock
options and any such unvested stock awards shall become null and void and shall
not be exercisable by or delivered to Executive at any time subsequent to such
termination for Cause.
 
 
3

--------------------------------------------------------------------------------

 
 

3.
Termination Benefits.



(a) If Executive’s employment is voluntarily (in accordance with Section 2(a) of
this Agreement) or involuntarily terminated within two (2) years of a Change in
Control, Executive shall receive:



 
(i)
a lump sum cash payment equal to two (2) times the Executive’s “base amount,”
within the meaning of Section 280G(b)(3) of the Internal Revenue Code of 1986,
as amended (the “Code”). Such payment shall be made not later than five (5) days
following Executive’s termination of employment and shall be reduced, if
necessary, to avoid an excess parachute payment as noted in paragraph (b) under
this Section 3.




(ii)
Continued benefit coverage under all Association health and welfare plans which
Executive participated in as of the date of the Change in Control (collectively,
the “Employee Benefit Plans”) for a period of 24 months following Executive’s
termination of employment. Said coverage shall be provided under the same terms
and conditions in effect on the date of Executive’s termination of employment.
Solely for purposes of benefits continuation under the Employee Benefit Plans,
Executive shall be deemed to be an active employee. To the extent that benefits
required under this Section 3(a) cannot be provided under the terms of any
Employee Benefit Plan, the Bank shall enter into alternative arrangements that
will provide Executive with comparable benefits.



(b) Notwithstanding the preceding provisions of this Section 3, in no event
shall the aggregate payments or benefits to be made or afforded to Executive
under said paragraphs or otherwise (the “Termination Benefits”) constitute an
“excess parachute payment” under Section 280G of the Code or any successor
thereto, and to avoid such a result, Termination Benefits will be reduced, if
necessary, to an amount (the “Non-Triggering Amount”), the value of which is one
dollar ($1.00) less than an amount equal to three (3) times Executive’s “base
amount,” as determined in accordance with said Section 280G. The allocation of
the reduction required hereby among the Termination Benefits provided by this
Section 3 shall be determined by Executive.
 

4.
Notice of Termination.



(a) Any purported termination by the Bank or by Executive shall be communicated
by Notice of Termination to the other party hereto. For purposes of this
Agreement, a “Notice of Termination” shall mean a written notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in detail the facts and circumstances claimed to provide a basis
for termination of Executive’s employment under the provision so indicated.


(b)  “Date of Termination” shall mean the date specified in the Notice of
Termination (which, in the case of a termination for Cause, shall not be less
than thirty (30) days from the date such Notice of Termination is given).
 
 
4

--------------------------------------------------------------------------------

 
 

5.
Source of Payments.



All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank. The Company, however, unconditionally
guarantees payment and provision of all amounts and benefits due hereunder to
Executive and, if such amounts and benefits due from the Bank are not timely
paid or provided by the Bank, such amounts and benefits shall be paid or
provided by the Company.



6.
Effect on Prior Agreements and Existing Benefit Plans.



This Agreement contains the entire understanding between the parties hereto and
supersedes any prior agreement between the Bank and Executive, except that this
Agreement shall not affect or operate to reduce any benefit or compensation
inuring to Executive of a kind elsewhere provided. No provision of this
Agreement shall be interpreted to mean that Executive is subject to receiving
fewer benefits than those available to him without reference to this Agreement.
Nothing in this Agreement shall confer upon Executive the right to continue in
the employ of the Bank or shall impose on the Bank any obligation to employ or
retain Executive in its employ for any period.



7.
No Attachment.



(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation or to execution, attachment, levy
or similar process or assignment by operation of law, and any attempt, voluntary
or involuntary, to affect any such action shall be null, void and of no effect.


(b) This Agreement shall be binding upon, and inure to the benefit of,
Executive, the Bank and their respective successors and assigns.



8.
Modification and Waiver.



(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.


(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.
 
 
5

--------------------------------------------------------------------------------

 
 

9.
Severability.



If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.



10.
Headings for Reference Only.



The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement. In addition, references herein to the
masculine shall apply to both the masculine and the feminine.



11.
Governing Law.



Except to the extent preempted by federal law, the validity, interpretation,
performance, and enforcement of this Agreement shall be governed by the laws of
the State of Missouri, without regard to principles of conflicts of law of that
State.



12.
Arbitration.



Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by Executive within fifty (50) miles
from the location of the Bank, in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of his right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.



13.
Payment of Legal Fees.



All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Bank, only if Executive is successful pursuant to a legal
judgment, arbitration or settlement.


 
6

--------------------------------------------------------------------------------

 
 
14.
Indemnification.



The Company or the Bank shall provide Executive (including his heirs, executors
and administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense and shall indemnify Executive (and his
heirs, executors and administrators) to the fullest extent permitted under
applicable law against all expenses and liabilities reasonably incurred by him
in connection with or arising out of any action, suit or proceeding in which he
may be involved by reason of his having been a director or officer of the
Company or the Bank (whether or not he continues to be a director or officer at
the time of incurring such expenses or liabilities), such expenses and
liabilities to include, but not be limited to, judgments, court costs,
attorneys’ fees and the cost of reasonable settlements.



15.
Successors to the Bank and the Company.



The Bank and the Company shall require any successor or assignee, whether direct
or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all of the business or assets of the Bank or the Company,
expressly and unconditionally to assume and agree to perform the Bank’s and the
Company’s obligations under this Agreement, in the same manner and to the same
extent that the Bank and the Company would be required to perform if no such
succession or assignment had taken place.


16. Required Provisions. In the event any of the foregoing provisions of this
Section 16 are in conflict with the terms of this Agreement, this Section 16
shall prevail.


(a)  The Bank’s board of directors may terminate Executive’s employment at any
time, but any termination by the Bank, other than Termination for Cause, shall
not prejudice Executive’s right to compensation or other benefits under this
Agreement. Executive shall not have the right to receive compensation or other
benefits for any period after termination for Cause as defined in Section 2(c)
hereinabove.


(b)  If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
§1818(e)(3) or (g)(1); the Bank’s obligations under this contract shall be
suspended as of the date of service, unless stayed by appropriate proceedings.
If the charges in the notice are dismissed, the Bank may in its discretion: (i)
pay Executive all or part of the compensation withheld while their contract
obligations were suspended; and (ii) reinstate (in whole or in part) any of the
obligations which were suspended.


(c)  If Executive is removed and/or permanently prohibited from participating in
the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. §1818(e)(4) or (g)(1),
all obligations of the Bank under this contract shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.


 
7

--------------------------------------------------------------------------------

 
(d)  If the Bank is in default as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act, 12 U.S.C. §1813(x)(1) all obligations of the Bank under
this contract shall terminate as of the date of default, but this paragraph
shall not affect any vested rights of the contracting parties.


(e)  All obligations under this contract shall be terminated, except to the
extent determined that continuation of the contract is necessary for the
continued operation of the Bank: (i) by the Director of the OTS (or his
designee), at the time the FDIC enters into an agreement to provide assistance
to or on behalf of the Bank under the authority contained in Section 13(c) of
the Federal Deposit Insurance Act, 12 U.S.C. §1823(c); or (ii) by the Director
of the OTS (or his designee) at the time the Director (or his designee) approves
a supervisory merger to resolve problems related to the operations of the Bank
or when the Bank is determined by the Director to be in an unsafe or unsound
condition. Any rights of the parties that have already vested, however, shall
not be affected by such action.


(f)  Any payments made to employees pursuant to this Agreement, or otherwise,
are subject to and conditioned upon their compliance with 12 U.S.C. §1828(k) and
FDIC regulation 12 C.F.R. Part 359, Golden Parachute and Indemnification
Payments.


(g)  Notwithstanding anything in this Agreement to the contrary, if the Company
or the Bank in good faith determines that amounts that, as of the effective date
of the Executive’s termination of employment are or may become payable to the
Executive upon termination of his employment hereunder are required to be
suspended or delayed for six (6) months in order to satisfy the requirements of
Section 409A of the Internal Revenue Code, then the Company or the Bank will so
advise the Executive, and any such payments shall be suspended and accrued for
six months, whereupon they shall be paid to the Executive in a lump sum
(together with interest thereon at the then-prevailing prime rate).
 
 
8

--------------------------------------------------------------------------------

 
 
SIGNATURES


IN WITNESS WHEREOF, BankLiberty and Liberty Bancorp, Inc. have caused this
Agreement to be executed and their seals to be affixed hereunto by their duly
authorized officers, and Executive has signed this Agreement, on the 16 day of
August, 2006.




ATTEST:
 
BANKLIBERTY
               
/s/ Steven K. Havens
 
By:
/s/ Daniel G. O’Dell
Corporate Secretary
 
 
For the Entire Board of Directors
               
ATTEST:
 
LIBERTY BANCORP, INC.
   
 (Guarantor)
               
/s/ Steven K. Havens
 
By:
/s/ Daniel G. O’Dell
Corporate Secretary
 
 
For the Entire Board of Directors
               
[SEAL]
 
 
                 
WITNESS:
 
EXECUTIVE
                       
/s/ Steven K. Havens
 
/s/ Mark E. Heckler
Corporate Secretary
 
Mark E. Heckler

 
 
9

--------------------------------------------------------------------------------

 